Howe, J.,
The defendants and appellants ask- that this .cause may be remanded for a new trial, on the ground that they- were- deprived of their legal rights in the lower court, tho plaintiff, they allege, having “ disregarded the uniform practice, and violated positive rules of the court, in securing his judgment, as will appear from the record and accompanying affidavits.”
We have not permitted the affidavits to be filed, as no new evidenco can be received in this court in such a case as this. The record itself does not support the allegations of the appellants. Tho appellee has prayed for damages.
It is therefore ordered that the judgment appealed from be affirmed, with costs, and with fifty dollars damages for a frivolous appeal.